In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
ALEXIS CAMPBELL,           *
                           *                         No. 11-343V
               Petitioner, *                         Special Master Christian J. Moran
                           *
v.                         *                         Filed: March 27, 2013
                           *
SECRETARY OF HEALTH        *                         Attorneys’ fees and costs; award in the
AND HUMAN SERVICES,        *                         amount to which respondent has not
                           *                         objected
               Respondent. *
                           *
*************************

                   UNPUBLISHED DECISION ON FEES AND COSTS1

Lawrence R. Cohan, Anapol, Schwartz, et al., Philadelphia, PA, for Petitioner;
Alexis B. Babcock, U.S. Department of Justice, Washington, D.C., for Respondent.

       Petitioner, Alexis Campbell, filed a stipulation of fact concerning final attorneys’ fees
and costs in the above-captioned matter on March 26, 2013. Previously, Ms. Campbell
informally submitted a draft application for attorneys’ fees and costs to respondent for review.
Upon review of petitioner’s application, respondent raised objections to certain items. Based on
subsequent discussions, petitioner amended her application to request $30,000.00, an amount to
which respondent does not object. The Court awards this amount.

        Ms. Campbell filed for compensation alleging that she was injured by the hepatitis A
vaccine she received on July 10, 2008. Ms. Campbell received compensation based upon the
parties’ stipulation. Decision, filed January 22, 2013. Because Ms. Campbell received
compensation, she is entitled to an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

        Ms. Campbell seeks a total of $30,000.00 in attorneys’ fees and costs for her counsel.
Additionally, in compliance with General Order No. 9, Ms. Campbell represents that she
incurred no out-of-pocket litigation expenses while pursuing this claim. Respondent has no
objection to the amount requested for attorneys’ fees and costs.

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
        After reviewing the request, the court awards a check made payable to petitioner and
petitioner’s attorney in the amount of $30,000.00 for attorneys’ fees and other litigation costs.
The court thanks the parties for their cooperative efforts in resolving this matter.

       The Clerk shall enter judgment accordingly.2

       IT IS SO ORDERED.

                                                      s/Christian J. Moran
                                                      Christian J. Moran
                                                      Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.


                                                 2